Citation Nr: 1007546	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  09-27 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to more than 14 months and 11 days of Chapter 30 
education benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to April 
1994 and from May 2004 to May 2005, as shown by DD 214's in 
the record.  A May 2009 statement of the case (SOC) relates 
that a Veteran Identification Data computerized record shows 
additional service of May "1990" (sic?) to July 2000.  The 
Veteran himself reported in February 2009 correspondence that 
he had been in the Navy for 21 years, with 11 years on active 
duty and 10 years in the Reserves.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2009 letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which informed the Veteran that as of 
September 2008, he had received education benefits for the 
maximum number of months authorized.  

The Veteran testified before the undersigned Veterans Law 
Judge in October 2009.  A transcript of that hearing is in 
the claims file.  

The RO in Chicago, Illinois, has jurisdiction of the 
Veteran's claims file.  


FINDING OF FACT

The Veteran completed 33 months and 19 days of entitlement to 
Chapter 1606, Title 10, United States Code, educational 
assistance benefits, and has been awarded 14 months and 11 
days of educational assistance benefits under Chapter 30, 
Title 38, United States Code, totaling a maximum allowable 
aggregate of 48 months of benefits.


CONCLUSION OF LAW

The Veteran has no legal entitlement to more than 14 months 
and 11 days of education benefits under Chapter 30, Title 38, 
United States Code.  38 U.S.C.A. §3695 (West 2002); 38 C.F.R. 
§ 21.4020 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

There are instances in which the VCAA has been found 
inapplicable to claims for benefits administered outside of 
38 U.S.C.A. Chapter 51.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002) (holding that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found in Chapter 51, Title 38, 
United States Code (i.e., the laws changed by VCAA)).  In 
this case, the Veteran is seeking benefits under Chapter 30.  

Additionally, as will be explained below, under the 
circumstances of this case there is no legal basis upon which 
the claimed benefits may be awarded and the Veteran's claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The provisions of VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534 (2002).  Therefore, the Board finds that no 
action is necessary under the VCAA.

Turning to the merits of the Veteran's claim, he asserts that 
he should be entitled to more than 14 months and 11 days of 
Chapter 30 education benefits.  He observes that January 2007 
correspondence from VA informed him that as of March 19, 
2007, his remaining entitlement would be 30 months and 7 days 
if used before his delimiting date in May 2015.  He also 
observes that April 2008 correspondence from VA informed him 
that as of June 2008, his remaining entitlement would be 22 
months and 26 days if used before his delimiting date in May 
2015.  

The Veteran states that he relied on these statements to 
register in December 2008 for a course beginning in January 
2009.  He paid for the tuition and books on a credit card, 
expecting to be reimbursed by VA.  The total was about 
$1,480.  Then, he received February 2009 correspondence from 
VA informing him that as of September 11, 2008, he would have 
received education benefits for the maximum number of months 
authorized.  As a result, he was unable to pay the minimum 
credit card payments for three cards in April 2009.  He 
states that he would not have signed up for the January 2009 
course if he had known his VA education benefits had already 
ended.  

The Board notes that the claims file contains copies of the 
VA correspondence the Veteran discussed.  

Although an individual may be entitled to benefits under 
various education programs, there is a limit, however, as to 
the total aggregate period for which any person may received 
educational assistance under two or more educational 
programs.  The statutes and regulations limit such 
educational assistance to no more than 48 months.  38 
U.S.C.A. § 3695; 38 C.F.R. § 21.4020(a).

The evidence of record shows that the Veteran received 
educational benefits under Chapter 1606 for 33 months and 19 
days.  The Veteran has not disputed this fact.  Further, the 
evidence shows that he has been awarded an additional 14 
months and 11 days of benefits under Chapter 30.  When 
combined, the Veteran has been given 48 months of educational 
benefits between the two programs, which is the maximum 
amount allowed by law.

The Board is aware that the Veteran may have been misinformed 
by VA regarding his eligibility status for Chapter 30 
benefits.  However, that fact alone is insufficient to confer 
additional eligibility under Chapter 30.  McTighe v. Brown, 7 
Vet. App. 29, 30 (1994) (holding that because the payment of 
government benefits must be authorized by statute, the fact 
that a veteran may have received erroneous advice from a 
government employee cannot be used to estop the government 
from denying benefits).  

The Board is bound by the law and cannot grant benefits based 
on equity.  See 38 U.S.C.A. §§ 503, 7104 (West 2000); see 
also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Veteran is free to petition the VA Secretary for equitable 
relief based on administrative error by VA.  If the VA 
Secretary determines that a veteran suffered loss as a 
consequence of reliance upon a VA determination of 
eligibility or entitlement to benefits, without knowledge 
that it was erroneously made, the VA Secretary may provide 
equitable relief.  38 U.S.C.A. § 503(b).

In sum, eligibility for more than 14 months and 11 days of 
educational assistance under Chapter 30, Title 38, United 
States Code, is not established.


ORDER

Entitlement to more than 14 months and 11 days of Chapter 30 
education benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


